Citation Nr: 1542536	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  12-31 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for obstructive sleep apnea, to include as secondary to a service-connected disability, and if so, whether service connection is warranted.

2.  Entitlement to a temporary total disability rating under 38 C.F.R. § 4.30 for convalescence. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1986 to November 1995.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2011 and May 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The matters were subsequently transferred to the RO in St. Paul, Minnesota.

In a November 2013 VA Form 21-4138, the Veteran indicated that he wished to withdraw his appeal regarding withholding of retirement pay.  Therefore that issue is not on appeal before the Board.  

In July 2015, the Veteran testified at a Videoconference Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's virtual file.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for obstructive sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  In a June 2007 Board decision, the Board denied a claim for service connection for sleep apnea, finding no evidence that the condition was incurred in, or was caused by service or a service-connected disability.  The Veteran did not appeal.

2.  The evidence received since the prior denial of service connection for sleep apnea was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  

3.  In October 2010, the Veteran underwent surgery for his service-connected left knee.  

4.  There is no evidence that the Veteran's October 2010 left knee surgery necessitated at least one month of post-operative convalescence or resulted in severe post-operative residuals such as incompletely healed surgical wounds or the necessity for house confinement.


CONCLUSIONS OF LAW

1.  The June 2007 Board decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100 (2015).  

2.  The evidence received since the June 2007 rating decision Board decision is new and material and the claim for service connection for sleep apnea is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for a temporary total disability rating under 38 C.F.R. § 4.30 for surgery of the left knee have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 4.30 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In regard to the claim to reopen, the Board finds that new and material evidence has been received to reopen the claim of entitlement to service connection for sleep apnea.  Therefore, no further development is required with respect to this aspect of the Veteran's appeal as any deficiency as to notice or assistance has been rendered moot.

In regard to the remaining claim, under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, a VCAA letter was sent to the Veteran in March 2011, which identified the evidence necessary to substantiate a claim for a temporary total disability rating based on convalescence and the relative duties of VA and the claimant to obtain evidence.  

In regard to the duty to assist, the Veteran's VA outpatient treatment records and private medical records have been associated with the Veteran's virtual claims folder.  The Veteran has not identified any outstanding records that have not been obtained.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  With respect to the current claim, the Board notes that there is no duty to provide an examination or a medical opinion because the evidence of record is sufficient for the Board to render a decision in this matter.  In this respect, as explained below, the evidence contains sufficient medical evaluations and findings following the Veteran's surgery to determine whether a temporary evaluation is warranted.  Accordingly, the Board concludes that VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VA's duty to assist the Veteran in the development of his claim.

As noted above, the Veteran also was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (the Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned VLJ informed the Veteran the requirements for a successful claim for a temporary total rating.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2015), nor has either individual identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015).

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran.  Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Application to Reopen Based on New and Material Evidence

Unless the Chairman of the Board orders reconsideration, and with the exception of matters listed in paragraph (b) of this section, all Board decisions are final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100.  In order to reopen a previously denied final claim, new and material evidence is required.  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

Additionally, new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low evidentiary threshold has been met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim, were the claim to be reopened.  Shade, 24 Vet. App. at 118.  

In a June 2007 decision, the Board denied a claim for entitlement to service connection for sleep apnea because there was no competent and credible evidence that the Veteran's sleep apnea was incurred in or aggravated by service or causally related to a service-connected disability.  In October 2007, the Veteran requested reconsideration of the Board's denial, which the Board denied in April 2008.  Therefore, the June 2007 Board decision is final.  

Since the previous denial, the Veteran submitted an article entitled Pathophysiology in Type 2 diabetes - Type 2 Diabetes and Sleep-Disordered Breathing/Sleep Apnea - Role of Adipocytokines which stated that there is medical evidence between diabetes and sleep apnea.  As this evidence was not previously reviewed by agency decision makers, it is considered new under 38 C.F.R. § 3.156(a).  

The Board further finds that the evidence, presuming the credibility thereof for reopening purposes, is not only new, but also material.  Specifically, there is evidence of a current disability, which may be related to a service-connected disability.  Although there have been previous medical opinions concerning secondary service connection, there is no medical opinion which addresses the theory presented in the new article.  A new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of the new claim; however, if new and material evidence is submitted supporting the new theory of causation, the claim must be reopened.  See Boggs v. Peake, 520 F.3d 1330   (Fed. Cir. 2008).  This evidence triggers the Secretary's duty to assist by providing a medical opinion.  See Shade, supra.  Accordingly, the Veteran's claim for service connection for sleep apnea is reopened.

III.  Temporary Total Evaluation

The Veteran contends that he is entitled to temporary total evaluation for his 6 week convalescence following surgery for his left knee.  See March 2011 VA Form 21-4138.  He contends that "[a]ll surgeries require a level of convalescence."  See November 2012 VA Form 9.  

Applicable criteria provide that a temporary total rating for convalescence will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).  The total rating will be followed by an open rating reflecting the appropriate schedular evaluation; where the evidence is inadequate to assign the schedular evaluation, a physical examination will be scheduled prior to the end of the total rating period.  An extension of one, two, or three months beyond the initial three months may be granted and extensions of one or more months up to six months beyond the initial six months period may be made, upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b).

Medical records from Regina Medical Center indicate that in October 2010, the Veteran underwent a left knee arthroscopic medial meniscectomy and chondroplasty pf the patellofemoral joint with no complications.  In November 2010, two weeks later, the Veteran was seen for a followup at Summit Orthopedics where the specialist noted that the Veteran's "knee look[ed] excellent" and his wounds were "well healed."  His range of motion was to 135 degrees and there was no evidence of swelling.  The Veteran was cleared for exercise.  The specialist noted that the Veteran had a meniscus tear with 50 percent of the Veteran's meniscus excised.  He noted that most of the Veteran's knee problems were at the patellofemoral joint and also required the chondroplasty.  

A January 2011 VA treatment note indicates that the Veteran complained of left knee pain.  

On his VA Form 9, the Veteran indicated that even though he could walk, "internal healing took time . . . I could not begin exercise for 6 weeks as the pain in [his] knee subsided."  

At the July 2015 Board hearing, the Veteran testified that he could not exercise properly for at least 6 months.  He testified that he still has problems with his knee and is anticipating needing a total knee replacement.  He stated that he wears a knee brace and needs it for all physical activities.  

There is competent and credible evidence that the Veteran underwent surgery for a service-connected disability - namely his left knee - and therefore meets the initial requirements under 38 C.F.R. § 4.30.  The remaining issue is whether or not the Veteran's October 2010 left knee surgery: (1) required at least one month of convalescence or (2) resulted in severe postoperative residuals such as incompletely healed surgical wounds, house confinement, or continued use of a wheelchair.  

The Board finds that there is no competent or credible evidence to support the criteria for a total convalescent rating under 38 C.F.R. § 4.30.  There is no showing that any period of convalescence was necessary, let alone one month.  The record shows that two weeks after surgery the Veteran had normal motion, no pain and a well-healed surgical wound.  The Board finds the post-operative report two weeks after the surgery to be probative in value. 

The Board acknowledges the January 2011 VA treatment record which shows that the Veteran complained of left knee pain.  However, complaints of pain does not satisfy the criteria for a total convalescent rating under 38 C.F.R. § 4.30.  

The Board acknowledges the Veteran's statement that all surgeries require a period of convalescence.  However, the Veteran is not competent to state the periods of convalescing for all surgeries.  Therefore, the Board does not assign any probative value to this particular statement.  His treating specialist did not order any period of convalescence; noted that the Veteran's surgical wounds had healed and cleared him for exercise two weeks after the surgery.  

The Board also acknowledges the Veteran's statement that he will need to undergo a total knee replacement in the near future.  However, the current severity of the Veteran's left knee does not necessarily correlate with the Veteran's post-surgery status.  The evidence indicates that the surgery was successful and did not require any period of convalescence. 

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A §5107 (West 2014).





ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for sleep apnea having been submitted, the claim to reopen is granted.

Entitlement to a temporary total disability rating under 38 C.F.R. § 4.30 for convalescence is denied.


REMAND

Having reopened the claim under Shade, the Board finds that the Veteran is entitled to a VA examination.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Based on the above facts, the Board finds that a remand is necessary to provide the Veteran a VA examination to determine whether the Veteran's sleep apnea is related to his service-connected diabetes mellitus.  The Veteran has submitted evidence that he suffers from sleep apnea and there is evidence that the diabetes mellitus may be related to his sleep apnea, but insufficient medical evidence to adjudicate the claim.

The last medical opinion concerning the Veteran's sleep apnea is dated January 2014, where the specialist attributed the Veteran's sleep apnea to his post-service obesity development.  However, the Veteran testified that he has lost weight over the last two years and his sleep apnea symptoms have remained the same.  See Board Hearing Transcript, p. 15.  Since the January 2014 specialist concluded that the sleep apnea was related to the Veteran's weight and the Veteran's weight has since changed, on remand, the examiner should comment on the significance, if any, of the Veteran's weight loss on his sleep apnea diagnosis.  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by a sleep specialist.  The electronic claims folder, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  The examiner is requested to review the electronic claims file (and note such a review) and offer an opinion as to the following questions:

(a)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea was incurred in active service.

The examiner's attention is directed to the Veteran's wife statement that she witnessed the Veteran snoring excessively during active service.  

The examiner is also asked to reconcile the January 2014 medical opinion which attributed the Veteran's sleep apnea to his post- service obesity development and the Veteran's testimony that even since his recent 2 year weight loss, his symptoms have remained the same.  

(b)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea is caused by the Veteran's service-connected diabetes mellitus.

(c)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea is aggravated (i.e., worsened) beyond the natural progress by the Veteran's service-connected diabetes mellitus.  

If aggravation is found, the examiner should address the following medical issues:

i.  the baseline manifestations of the Veteran's sleep apnea found prior to aggravation; and

ii.  the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected diabetes mellitus.  

Service connection is available where a Veteran's non-service connected disability is aggravated by his service connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).  This can occur if the non-service connected disability is aggravated by the service-connected disability post-service.

The examiner is requested to address the significance, if any, of the information contained in the article entitled Pathophysiology in Type 2 diabetes - Type 2 Diabetes and Sleep-Disordered Breathing/Sleep Apnea - Role of Adipocytokines, received in VBMS on March 5, 2014.  

A full and complete rationale for any opinion expressed is required.

2.  Ensure the development outlined above has been accomplished, that the examination report is adequate, and then arrange for any additional development indicated. Then readjudicate the claim on appeal.   If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


